DETAILED ACTION
The communication received on 02/05/2021 is acknowledged by the Examiner.  Claims 1-11 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  Respective first and second dispersion members and respective first and second portions in claims 1-11.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In addition, claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
The language of claim 1 is vague, unclear, and indefinite for failing to particularly point out and distinctly claim the subject matter of the invention.  For example, the phrase “a drum having an opening for releasing a material containing fibers and rotating around a central axis” renders the claim indefinite because it is unclear how can an opening releases material.  It appears that Applicant was meant to recite, for example, “a drum having an opening used to permit a material containing fibers passing therethrough”:   Similarly, the phrase “the first dispersion member has a first portion having the material with a high dispersion ability and a second portion having the material with a lower dispersion ability than the first portion” renders the claim indefinite because it is unclear how a first portion having the material with a high dispersion ability.  Moreover, the phrase “the first portion and the second portion being disposed at different positions in a direction along the central axis” renders the claim indefinite because it is unclear how and where “the first portion and the second portion” they are related and positioned with one another.   
	Claims 2-11 suffer from the same aforementioned issues and thus, the Applicant is respectfully advised to properly recites the elements of the claims and to ensure that the elements of a claim being connected and positioned properly with one another. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over by KAZUMA MIYAZAWA  (JP 2018044277 A) in view of JI HONG-WEI et al. (CN205965703U).   
For the rejection of the claims below the Examiner notes that:
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard
Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir.
1990) (emphasis in original). A claim containing a "recitation with respect to the manner
in which a claimed apparatus is intended to be employed does not differentiate the
claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the
structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. &
Inter. 1987) [see e.g. MPEP 2114(II)] 



Regarding claim 1, MIYAZAWA discloses:  A fibrous body accumulating device (Fig. 1, para [23] discloses a sheet manufacturing apparatus having various parts, among others, a device for accumulating and depositing fibrous material), comprising: a drum having an opening for releasing a material containing fibers and rotating around a central axis (Fig. 1-6 depicts the configuration of the drum section 300, for example, Fig. 3 and para [0006] discloses “A sheet manufacturing apparatus according to this application example includes a drum portion having a cylindrical portion having a plurality of openings through which material containing at least fibers passes through the opening by rotating the cylindrical portion around a rotational center axis,…” ); and a first dispersion member disposed in the drum, extending in a direction along the central axis, and dispersing the material in the drum (Fig. 2-6, for example, Fig. 2, para [0058] discloses a fixing member 600 is fixedly disposed in the drum section 300. The fixing member 600 is arranged in the drum unit 300 so as to be spaced apart from and fixed to the upper side in the vertical direction with respect to the rotation center axis R.).
Although the respective first and second portions in the claimed invention are integral part of the first dispersion member and defined by the first dispersion member, then the fixing member 600 in MIYAZAWA  could easily be defined by the respective first and second portions and/or rearranged or modified by an ordinary artisan so as to have the same configuration, nevertheless, MIYAZAWA does not expressly disclose:  wherein the first dispersion member has a first portion having the material with a high dispersion ability and a second portion having the material with a lower dispersion ability than the first portion, the first portion and the second portion being disposed at different positions in a direction along the central axis. 
HONG-WEI is directed to a fiber mixing device for producing glass fiber reinforced thermoplastic composite sheet, which is successively opened, pneumatically dispersed and mixed so that the fibers are fully mixed and mixed uniformly.  That being said, HONG-WEI discloses:  wherein the first dispersion member has a first portion having the material with a high dispersion ability and a second portion having the material with a lower dispersion ability than the first portion, the first portion and the second portion being disposed at different positions in a direction along the central axis (Fig. 1-3, particularly Fig. 3 and para [00018] discloses “The sub-shaft 85 is provided with a support plate 86, the support plate 86 is provided with a stirring tooth 87 at both ends, and the stirring tooth 87 includes a main tooth 871 and a sub-tooth 872,…”. The stirring tooth 87 is equivalent to the dispersion member having primary teeth 871 ( equivalent to the second portion having a smaller dispersing capacity of the material compared to the first portion) and sub-teeth 872 (equivalent to the first portion having a larger dispersing capacity of the material) in which HONG-WEI solves the same problem as the claimed invention as to dismantling the fibers, dispersing evenly and avoiding clumping or lumping of fibers.). 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sheet manufacturing apparatus of MIYAZAWA by using the concept of a stirring tooth having a main tooth and a sub-tooth as taught by HONG-WEI so as to improve the dispersing evenly of fibers avoiding clumping or lumping of fibers.  Similarly, one of ordinary skill in the art, upon reading HONG-WEI disclosure, would also have been motivated to apply its teaching of utilizing a fiber mixing device for producing glass fiber reinforced thermoplastic composite sheet, which is successively opened, pneumatically dispersed and mixed so that the fibers are fully mixed and mixed uniformly for the benefit of the claimed invention. 
           
MIYAZAWA in view of HONG-WEI discloses all the limitation of its base claim 1.  HONG-WEI further discloses:   wherein the first portion is located at the central portion in the direction along the central axis, and the second portion is located on both sides of the first portion (Fig. 1 and para [00019] discloses “The jet pipe 4, the air pipe connected with the air duct 5, the jet pipe 4 is provided with a plurality of air injection holes 6, and the air mixture is fully mixed by the wind force given by the gas to ensure the uniform and stable mixing of the polypropylene fiber and the glass fiber,…”  Based on the teaching and illustration in Figs.1-3 in HONG-WEI, it is abundantly clear that the fiber mixture is introduced into the drum along with the air flow from the introduction ports on both sides, the air flows collide near the center, thus the fiber mixture easily agglomerates in the middle and forms lumps.  Therefore, it is obvious to an ordinary artisan that in order to improve the central dispersion capability and thereby obtain a build-up having a uniform thickness, the artisan would rearrange and/or optimize by providing a first portion of the first dispersion means at a central portion in a direction along the central axis and a second portion on either side of the first portion so as to arrive at the claimed invention.).

Regarding claim 3, MIYAZAWA in view of HONG-WEI discloses all the limitation of its base claim 1.  HONG-WEI further discloses:   wherein the first portion and the second portion are disposed 62SE-US215033 to be separated from an inner peripheral surface of the drum (Figs. 1-3 and both para [00018-00019].  As noted hereinbefore, it is technically obvious and self-evident to one of ordinary skill in the art that in order to pass the fiber mixture between the first dispersing means and the inner peripheral surface of the drum, the first and second portions of the first dispersing means must be arranged in a separate manner from the inner peripheral surface of the drum so as to avoid the fiber mixture easily agglomerates in the middle and forms lumps.). 

MIYAZAWA in view of HONG-WEI discloses all the limitation of its base claim 1.  MIYAZAWA further discloses:   wherein D1< D2, where a separation distance between the first portion and the inner peripheral surface of the drum is Dl, and a separation distance between the second portion and the inner peripheral surface of the drum is D2 (Para [0058] discloses “As shown in FIG. 2, in the sorting section, a fixing member 600 is fixedly disposed in the drum section 300. The fixing member 600 is arranged in the drum unit 300 so as to be spaced apart from and fixed to the upper side in the vertical direction with respect to the rotation center axis R.”  Even though in Fig. 2, the fixing member 600 in Figs. 2-4, 5, and 6 do not specifically illustrate the separation distance from the inner peripheral surface of the drum, but nevertheless, the teaching of MIYAZAWA with respect to the orientation and/or configuration of the fixing member 600 would motivate one of ordinary skill in the art to arrive at the specific the orientation and/or configuration of the claimed invention.). 

Regarding claim 5, MIYAZAWA in view of HONG-WEI discloses all the limitation of its base claim 1.  MIYAZAWA further discloses:   wherein the first dispersion member has a plate shape and has a plurality of openings formed by through-holes penetrating in a thickness direction of the first dispersion member, and a formation density of the opening in the first portion is smaller than the opening at portions on both sides of the second portion (Para [0060] discloses “Further, in the fixing member 600, a portion in contact with the material is planar. In the present embodiment, it is a plate member with a square cross section.” MIYAZAWA throughout its disclosure teaches various openings formed on the cylindrical portion of the drum for fibers passing therethrough in the air by rotating the cylindrical portion, therefore, it is obvious for an ordinary artisan to implement the teachings of MIYAZAWA by forming a plurality of openings formed in the thickness direction of the first dispersion member.  Furthermore, the teachings of MIYAZAWA also motivate an artisan to form opening of 

Regarding claim 6, MIYAZAWA in view of HONG-WEI discloses all the limitation of its base claim 1.  MIYAZAWA further discloses:   wherein the first dispersion member does not rotate with the drum (Para [0058} discloses “As shown in FIG. 2, in the sorting section, a fixing member 600 is fixedly disposed in the drum section 300.” Emphasis added.). 

Regarding claim 7, MIYAZAWA in view of HONG-WEI discloses all the limitation of its base claim 1.  MIYAZAWA further discloses:   wherein 63SE-US215033 the first dispersion member is disposed at a position unevenly distributed vertically below the central axis (Para [0058-0059] and Figs. 2-6 clearly illustrate that the fixing member 600 is positioned unevenly below the central axis.). 

Regarding claim 8, MIYAZAWA in view of HONG-WEI discloses all the limitation of its base claim 1.  MIYAZAWA further discloses:  wherein the first dispersion member is provided on a front side of a portion that is most vertically downward in the drum in a rotation direction of the drum (Figs. 2-6 clearly illustrate that the fixing member 600 is positioned the same as claimed invention depicted in Applicant’s drawing, Fig. 3. ). 

Regarding claim 9, MIYAZAWA in view of HONG-WEI discloses all the limitation of its base claim 1.  MIYAZAWA further discloses:  further comprising a second dispersion member disposed in the drum and at a position unevenly distributed vertically above the central axis, and dispersing the material in the drum (The fixing member 600 in Figs. 2-6 is equivalent to the respective first and second dispersion members in which an ordinary artisan could easily replicate it and therefore, it is unpatentable.). 

Regarding claim 10, MIYAZAWA in view of HONG-WEI discloses all the limitation of its base claim 1.  MIYAZAWA further discloses:  wherein the drum has introduction ports introducing the material and formed on both sides of the drum in a direction along the central axis (Fig. 3, para [0049-0053].). 

Regarding claim 11, MIYAZAWA discloses:  A fiber structure producing device comprising: the fibrous body accumulating device according to claim 1 (Fig. 1, para [23] discloses a sheet manufacturing apparatus having various parts, among others, a device for accumulating and depositing fibrous material.  The entire claim 1 is discussed hereinbefore and will not be repeated again to avoid redundancy.); and a molding section molding an accumulation formed by the 64SE-US215033 fibrous body accumulating device (Fig. 1, a molding unit 70.). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KAZUMA MIYAZAWA (USP 9776213) is directed to a sheet manufacturing apparatus in that the screening unit is configured to rotate and thereby cause the classified material to pass through the openings, and a direction of rotation of the classified material being supplied to the screening unit by the air flow inside the classifier unit and a direction of rotation of the screening unit are the same direction. 
NAOTAKA HIGUCHI et al. (US 20150275430 A1) is directed to a sheet manufacturing apparatus, including: a defibrating unit which defibrates a defibration object including fibers; a cylinder unit which allows a defibrated material which is defibration-processed in the defibrating unit and introduced via an 
HIROSHI MARUYAMA, et al. (JP 2000234255 A) is directed to a method and apparatus for efficiently producing a molded product having partially different height and density by accumulating raw materials such as fibers and granules in the interior of a hollow part for accumulation, having a prescribed shape. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MATTHEW M ESLAMI/Examiner, Art Unit 1748  

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748